                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MARK ANTHONY ADELL,

                       Plaintiff,

               v.                                                    Case No. 19-C-438

JEFFREY MANLOVE and
ROBERT WEINMAN,

                       Defendants.


                    DECISION AND ORDER GRANTING DEFENDANTS’
                         MOTION FOR SUMMARY JUDGMENT


       Plaintiff Mark Anthony Adell, who is a Wisconsin state prisoner representing himself, filed

a complaint under 42 U.S.C. § 1983. I screened the complaint and allowed Plaintiff to proceed on

Eighth and First Amendment claims against Defendants.             Defendants move for summary

judgment. Dkt. No. 15. The motion is fully briefed and before this court for decision.

                                          BACKGROUND

       The facts in this section are taken from Defendants’ Proposed Findings of Fact and

Declarations in Support. Dkt. Nos. 17–19, 34. Plaintiff submitted Proposed Findings of Fact,

which contain additional facts but no responses to Defendants’ proposed facts. Dkt. No. 27. Most

of Plaintiff’s facts are unsupported by evidence in the record. I will consider Plaintiff’s proposed

facts only to the extent they are supported in his affidavits or by evidence elsewhere in the record

and will deem admitted Defendants’ facts, to which he failed to respond. See Fed. R. Civ.

P. 56(c)(1) & (e); Civil L. R. 56(b)(1)(C)(i), (b)(2)(B)(i)–(ii), and (b)(4); Smith v. Lamz, 321 F.3d

680, 683 (7th Cir. 2003) (“We have consistently held that a failure to respond by the nonmovant




        Case 1:19-cv-00438-WCG Filed 07/22/20 Page 1 of 14 Document 37
as mandated by the local rules results in an admission.”). I will consider arguments in the

supporting memoranda only to the extent they properly refer to each party’s statement of facts.

See Civil L. R. 56(b)(6).

A. The Parties

       Plaintiff is an inmate at Waupun Correctional Institution (Waupun), where he has been

housed since December 7, 2018. Dkt. No. 17, ¶ 1. He sues Dr. Jeffrey Manlove, his physician at

Waupun since December 2018, and Robert Weinman, a registered nurse working as a Nurse

Clinician 2 at Waupun. Id., ¶¶ 2–3.

       On March 26, 2019, Plaintiff filed his § 1983 complaint against Dr. Manlove, Weinman,

and two other defendants. Dkt. No. 1. I screened Plaintiff’s complaint and allowed him to proceed

on an Eighth Amendment deliberate indifference claim that Dr. Manlove improperly prescribed

prednisone and failed to treat his high blood pressure and serious back pain. Dkt. No. 7 at 5–6.

I also allowed him to proceed on a First Amendment claim against Dr. Manlove for retaliating

against Plaintiff by removing the “Stat” designation in an MRI order in retaliation for Plaintiff’s

complaints about the accuracy of his clinic notes. Id. at 6. Last, I allowed Plaintiff to proceed on

an Eighth Amendment deliberate indifference claim that Weinman was aware of Plaintiff’s severe

back pain and non-receipt of Flexeril that Dr. Manlove ordered to treat the pain but that Weinman

“intentionally refused to even attempt to expedite Adell’s receipt of Flexeril.” Id. at 7.

B. Plaintiff’s Relevant Medical Treatment

       On February 15, 2019, Dr. Manlove saw Plaintiff for his back pain and prescribed Flexeril

(generic name cyclobenzaprine) for twenty-one days to begin as a routine order. Dkt. No. 17, ¶ 15;

Dkt. No. 18-1 at 3. Routine orders for medication are processed the following business day. Dkt.

No. 17, ¶ 16. Because February 15, 2019, was a Friday, the order would be processed and begin



                                                  2

        Case 1:19-cv-00438-WCG Filed 07/22/20 Page 2 of 14 Document 37
the next business day, which was Monday, February 18, 2019. Id., ¶ 17. Later that day, Plaintiff

submitted a request for health services in which he states that Dr. Manlove “dismissed my back

problem as scoliosis,” and Plaintiff was unable to lie down or sit without prolonged pain. Dkt.

No. 27, ¶ 6; Dkt. No. 29-2 at 22–23.

       On February 16, 2019, Weinman received a call from Plaintiff’s unit sergeant that Plaintiff

was complaining of increased back pain and inquired why he had not yet received the medication

Dr. Manlove prescribed the previous day. Dkt. No. 17, ¶ 18. Weinman reviewed Dr. Manlove’s

prescription from February 15, 2019, which Weinman confirmed was a routine order and not a

“stat” or immediate order.       Id., ¶ 19.   Weinman also noted that the pharmacy had denied

Dr. Manlove’s order and requested clarification because Plaintiff had too recently been prescribed

the same medication. Id., ¶ 20; Dkt. No. 18-1 at 2, 6. Per pharmacy rules, if a patient has been

prescribed a short-term medication without proven effects of long-term use (such as Flexeril), the

patient cannot receive the same prescription again for three months unless the prescriber fills out

a non-formulary request. Dkt. No. 17, ¶ 22. On February 15, 2019, the pharmacy entered a

“Clinical Intervention note” directed to Dr. Manlove informing him that the pharmacy could not

verify the order for Flexeril:

       Pharmacy cannot verify this order you placed for cyclobenzaprine for 21 days. This
       patient last got a 2 week supply dispensed on 1//6/19 [sic]. The best I could do
       would be to dispense a 7 day supply. Otherwise, a Non-formulary request needs to
       be filled out.

Dkt. No. 18, ¶ 13; Dkt. No. 17, ¶ 21. On January 3, 2019, Dr. Manlove had prescribed Plaintiff

Flexeril for fourteen days, also as a routine (not “stat”) order. Dkt. No. 17, ¶ 23. The mediation

was dispensed to Plaintiff from January 6 to 20, 2019. Id.; Dkt. No. 18-1 at 6.

       Weinman states he was “uncomfortable” that the pharmacy cancelled Dr. Manlove’s

Flexeril order for Plaintiff because Plaintiff continued to report back pain. Dkt. No. 18, ¶ 16; Dkt.

                                                  3

         Case 1:19-cv-00438-WCG Filed 07/22/20 Page 3 of 14 Document 37
No. 17, ¶ 24. Weinman contacted the on-call physician, Dr. Fuller (who is not a defendant), who

ordered a seven-day prescription of Flexeril for Plaintiff. Dkt. No. 17, ¶¶ 24–25. Weinman wrote

Dr. Fuller’s Flexeril order on the stock card for the medication room to ensure that Plaintiff would

receive his first dose that day, February 16, 2019. Id., ¶ 26.

        Weinman saw Plaintiff at the Health Services Unit later that day about his back pain. Dkt.

No. 17, ¶ 27. He gave Plaintiff his first dose of Flexeril that Dr. Fuller had ordered. Id. Weinman

attempted to explain to Plaintiff about the pharmacy’s cancellation and why Plaintiff had not yet

received the medication. Id., ¶ 28; Dkt. No. 18-1 at 4. Plaintiff became agitated and demanded

that Weinman email Dr. Manlove. Dkt. No. 17, ¶ 29; Dkt. No. 18-1 at 4. Weinman refused, and

Plaintiff became disrespectful and threatening. Dkt. No. 17, ¶ 29; Dkt. No. 18-1 at 4. Security

staff intervened, removed Plaintiff from the Health Services Unit, and escorted him back to his

cell. Dkt. No. 17, ¶ 29; Dkt. No. 18-1 at 4. Weinman sent the remaining doses of Flexeril to

Plaintiff’s housing unit to be dispensed as ordered. Dkt. No. 17, ¶ 29. Once the medication was

at the housing unit, unit staff and not Weinman would be responsible for dispensing the medication

to Plaintiff. Id., ¶ 30.

        After the February 16, 2019 visit, Plaintiff filed a request for health services stating that

his medication had not been sent out to be dispensed to him. Dkt. No. 29-2 at 25. A nurse

responded that the medication had been issued earlier that day. Id. Plaintiff filed two health

services requests the next day complaining about not receiving his medication on February 15,

2019; the one-day delay between February 15 and 16, 2019; and Weinman’s demeanor and

appearance during the February 16, 2019 visit. Dkt. No. 27, ¶¶ 7, 9; Dkt. No. 29-2 at 26–32. He

also complained about his medication not being provided to him “stat.” Dkt. No. 29-2 at 31.




                                                  4

         Case 1:19-cv-00438-WCG Filed 07/22/20 Page 4 of 14 Document 37
Plaintiff asserts that he did not receive another dose of Flexeril until the following Monday,

February 18, 2019. Dkt. No. 27, ¶ 15; Dkt. No. 29 at 4.

C. Plaintiff’s Inmate Complaint About the February 15, 2019 Visit

       On March 15, 2019, the office of the Inmate Complaint Examiner (ICE) received an inmate

complaint from Plaintiff. Dkt. No. 17, ¶ 6. The complaint states that on February 15, 2019, the

Health Services Unit refused to see him for back spasms that prevented him from lying down and

breathing properly. Id. Plaintiff states he was told to submit a request for health services. Id.

Plaintiff also states that he had not received muscle relaxers that were supposed to have been

prescribed “stat” or immediately.      Id.   Plaintiff purports to have signed the complaint on

February 15, 2019, but the ICE’s office received it one month later. Dkt. No. 19-2 at 8.

       An ICE rejected the complaint because Plaintiff had submitted it more than fourteen days

after the incident. Dkt. No. 17, ¶ 7; Dkt. No. 19-2 at 2 (citing Wis. Admin. Code § DOC

310.07(2)). Plaintiff appealed the ICE’s rejection of his complaint, and the reviewing authority

affirmed the rejection. Dkt. No. 17, ¶ 8; Dkt. No. 19-2 at 6. In neither the complaint nor the appeal

does Plaintiff contest Dr. Manlove’s treatment or prescription of prednisone or allege that

Dr. Manlove is retaliating against him. Dkt. No. 17, ¶ 9.

D. Later Complaints

       Plaintiff filed a series of complaints about Dr. Manlove from June through August 2019—

several months after filing this lawsuit. On June 6, 2019, he submitted a complaint stating that

Dr. Manlove’s supervisor (who is not a defendant) would not allow Plaintiff to see a different

doctor despite Plaintiff’s repeated complaints about Manlove’s “pattern of deliberate indifference,

abuse, incompetence, neglect, retaliation and a litany of other abuses.” Dkt. No. 34-1 at 11. An




                                                 5

        Case 1:19-cv-00438-WCG Filed 07/22/20 Page 5 of 14 Document 37
ICE dismissed the complaint, and the Office of the Secretary dismissed Plaintiff’s appeal of the

dismissal. Id. at 2–7.

       On June 24, 2019, Plaintiff similarly complained that staff refused to assign him to a

different healthcare provider and asked that an ICE investigate the Health Service Unit’s refusal

to assign him to a different provider. Dkt. No. 34-2 at 8. He attached a request for health services

he had submitted on June 3, 2019, in which he states that Dr. Manlove had provided him an

improper dose of mesalamine. Id. at 9. An ICE rejected the complaint as beyond the fourteen-

day time limit for filing inmate complaints, and a reviewing authority affirmed the rejection of the

complaint. Id. at 2–5.

       On June 25, 2019, Plaintiff submitted a complaint stating that Dr. Manlove improperly

prescribed him prednisone, putting his health at imminent risk. Dkt. No. 34-3 at 11. Plaintiff

attached clinic notes from a visit he had with Dr. Manlove on January 8, 2019, in which Manlove

wrote, “I think it’s important to try and get him off the prednisone.” Id. at 12. In another note

from the February 15, 2019 appointment, Dr. Manlove wrote that he hoped he could “taper off

[Plaintiff’s] prednisone” in the near future. Id. at 13. On June 5, 2019, Plaintiff refused an

appointment with Dr. Manlove. Id. at 16. An ICE dismissed the complaint because of Plaintiff’s

unwillingness to work with the Health Services Unit on his issue, and the Office of the Secretary

accepted the dismissal of Plaintiff’s appeal. Id. at 2–7.

       On July 24, 2019, Plaintiff submitted a complaint stating that Dr. Manlove had “caused me

to suffer a stroke” on July 11, 2019, from “overprescribing prednisone and refusing to stop it.”

Dkt. No. 34-4 at 12. An ICE investigated the complaint and confirmed that Plaintiff had suffered

a stroke but found no evidence that prednisone caused it. Id. at 2. Plaintiff had refused an

appointment with a gastroenterologist and later insisted that his medical provider taper his



                                                  6

        Case 1:19-cv-00438-WCG Filed 07/22/20 Page 6 of 14 Document 37
prednisone. Id. The ICE dismissed the complaint. Id. at 2. The Corrections Complaint Examiner

who reviewed Plaintiff’s appeal noted that a gastroenterologist had seen Plaintiff on July 22, 2019,

and recommended Plaintiff taper off prednisone and start taking Humira.             Id. at 6.   The

gastroenterologist did not want to end Plaintiff’s prednisone “because patient would be at very

high risk for a flare up” of Plaintiff’s Crohn’s disease. Id. Based on the response from health

services, the Corrections Complaint Examiner recommended dismissing the appeal, and the Office

of the Secretary accepted that recommendation. Id. at 5–8.

       On August 5, 2019, Plaintiff submitted a complaint stating that it was taking too long for

him to receive certain medical procedures. Dkt. No. 30-2 at 4. An ICE dismissed the complaint,

and the Office of the Secretary affirmed the dismissal of the complaint. Id. at 5–10.

       On August 14, 2019, Plaintiff submitted a complaint stating that he continued to see

Dr. Manlove, and the doctor refused to taper him off prednisone. Dkt. No. 34-5 at 11. An ICE

contacted the Health Services Unit, which reported the same information noted above—that

Plaintiff’s gastroenterologist had begun to taper Plaintiff off prednisone but did not want to cease

that medication to avoid a flare up. Id. at 2. The ICE dismissed the complaint, and the Office of

the Secretary affirmed dismissal of Plaintiff’s appeal. Id. at 2–7.

       Plaintiff also submitted additional complaints later in 2019 about his Humira dosages. Dkt.

No. 30-2 at 23–28. These complaints are not relevant to his claims against Defendants and will

not be considered.

E. Other Health Services Requests

       On March 2, 2019, Plaintiff submitted a health services request (not an inmate complaint)

in which he complained that Dr. Manlove “may have retaliated against me for complaining about

his inept medical services. Dkt. No. 17, ¶ 14; Dkt. No. 1-1 at 20–23. On March 19, 2019, Plaintiff



                                                 7

        Case 1:19-cv-00438-WCG Filed 07/22/20 Page 7 of 14 Document 37
filed a second health services request in which he stated that the Health Services Unit “continue[s]

to allow Manlove to retaliate against me.” Dkt. No. 17, ¶ 14; Dkt. No. 1-1 at 45.

                                            ANALYSIS

A. Legal Standard

       A party is entitled to summary judgment if it shows that there is no genuine dispute as to

any material fact and it is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); see also

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Material facts” are those that “might

affect the outcome of the suit.” See Anderson, 477 U.S. at 248. A dispute over a “material fact”

is “genuine” if “the evidence is such that a reasonable jury could return a verdict for the

non-moving party.” Id.

       Summary judgment is proper “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). To survive

a motion for summary judgment, a non-moving party must show that sufficient evidence exists to

allow a jury to return a verdict in its favor. Brummett v. Sinclair Broad. Grp., Inc., 414 F.3d 686,

692 (7th Cir. 2005). As noted, Plaintiff rarely cites evidence in the record in support of his

proposed facts or arguments in his brief opposing Defendants’ motion. “[A]rgument alone is

insufficient to avoid summary judgment.” Cooper v. Haw, 803 F. App’x 942, 946 (7th Cir. 2020)

(citing Beatty v. Olin Corp., 693 F.3d 750, 754 (7th Cir. 2012) (“[T]he nonmoving party needs to

come forward with evidence.” (emphasis in original)).

B. Exhaustion

       Under the Prison Litigation Reform Act (“PLRA”), an inmate cannot assert a cause of

action under federal law “until such administrative remedies as are available are exhausted.” 42



                                                 8

        Case 1:19-cv-00438-WCG Filed 07/22/20 Page 8 of 14 Document 37
U.S.C. § 1997e(a); see Woodford v. Ngo, 548 U.S. 81, 93 (2006). Exhaustion requires that an

inmate comply with the rules applicable to the grievance process at the inmate’s institution. Pozo

v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). This requirement “applies to all inmate suits

about prison life, whether they involve general circumstances or particular episodes, and whether

they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

The Court of Appeals for the Seventh Circuit applies a “strict compliance approach to exhaustion,”

Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006), and expects inmates to adhere to “the specific

procedures and deadlines established by the prison’s policy,” King v. McCarty, 781 F.3d 889, 893

(7th Cir. 2015) (citing Woodford, 548 U.S. at 93). Exhaustion is an affirmative defense, and

Defendants bear the burden of proving that Plaintiff failed to exhaust. See Pavey v. Conley, 544

F.3d 739, 740–41 (7th Cir. 2008) (citing Jones v. Bock, 549 U.S. 199, 216 (2007)).

       Inmates must exhaust all administrative remedies that the DOC has promulgated by rule

before commencing a civil action against an officer, employee, or agent of the DOC. Wis. Admin.

Code § DOC 310.05. To fully exhaust administrative remedies in Wisconsin, the inmate must file

a complaint with the inmate complaint examiner within fourteen calendar days of the incident, see

id. § DOC 310.07(2), appeal an adverse decision within fourteen days of that decision, id., § DOC

310.12, and await a final decision from the Office of the DOC Secretary, id., § DOC 310.13.

       Defendants contend that Plaintiff failed to exhaust his administrative remedies for both

claims against Dr. Manlove. Dkt. No. 16 at 13. They assert that Plaintiff did not file any

complaints about Dr. Manlove’s prescription of prednisone or alleged retaliation until after he had

filed his complaint, in violation of § 1997e(a). Dkt. No. 33 at 2–3. Plaintiff concedes that he did

not file timely complaints about Dr. Manlove but insists that his later-filed complaints and health

service requests serve to exhaust his administrative remedies. Dkt. No. 25 at 4–6.



                                                9

        Case 1:19-cv-00438-WCG Filed 07/22/20 Page 9 of 14 Document 37
       Defendants are correct that Plaintiff failed to exhaust his administrative remedies for his

claims against Dr. Manlove. To properly exhaust, Plaintiff had to submit his complaints against

Dr. Manlove through the inmate complaint system within fourteen days of the incident, as

Wisconsin administrative rules require. He then had to follow that complaint through the full

appeal process until he received a final decision from the Office of the Secretary. Plaintiff did

none of those things for his claims against Dr. Manlove. Although he eventually filed inmate

complaints stating that Dr. Manlove had improperly treated him with prednisone or retaliated

against him, he filed those complaints months after filing this lawsuit and after I screened the

complaint. Under § 1997e(a) Plaintiff was required to exhaust his administrative remedies before

filing this federal lawsuit. Plaintiff complains that I denied his request to supplement his complaint

in August 2019 with additional information. Dkt. Nos. 13 & 14. That Plaintiff alleges suffering

additional harm after filing this lawsuit does not change the fact that he failed to exhaust his

administrative remedies before pursuing his claims against Dr. Manlove in this lawsuit.

       The health service requests he submitted, in which he complains about Dr. Manlove

prescribing prednisone and retaliating against him, do not suffice to exhaust his administrative

remedies. An inmate must strictly comply with the institutional rules for filing inmate complaints

to properly exhaust his administrative remedies. Wisconsin administrative rules do not permit

health services requests as a stand-in for inmate complaints. Those two submissions are different

requests sent to different units within a prison and serve different purposes. See Zibolsky v.

Brookins, No. 17-CV-1090-PP, 2018 WL 6042705, at *1 (E.D. Wis. Nov. 19, 2018),

reconsideration denied, 2019 WL 318401 (E.D. Wis. Jan. 24, 2019). Because Plaintiff did not

timely submit his concerns about Dr. Manlove to an ICE in an inmate complaint and complete the

inmate complaint process, he did not properly exhaust his administrative remedies on those claims.



                                                 10

        Case 1:19-cv-00438-WCG Filed 07/22/20 Page 10 of 14 Document 37
       Before filing this lawsuit, Plaintiff filed one complaint about the Health Services Unit’s

treatment of his back pain. But that complaint is not directed at Dr. Manlove or his actions, and it

does not mention the issues with Dr. Manlove’s prescription of prednisone or his alleged

retaliation. Even if this complaint were related to the claims proceeding in this lawsuit, the ICE

rejected it as untimely. Dkt. No. 17, ¶ 7; Dkt. No. 19-2 at 2. In other words, Plaintiff failed to

follow Wisconsin’s administrative rules governing inmate complaints, so it was rejected. That

untimely, rejected inmate complaint, even if it had properly addressed Plaintiff’s concerns with

Dr. Manlove, does not properly invoke a state’s administrative remedies and would not exhaust

his administrative remedies for these claims. See Pozo, 286 F.3d at 1024–25.

       Because Plaintiff failed to exhaust his administrative remedies on his claims against

Dr. Manlove, those claims are DISMISSED without prejudice. See Ford v. Johnson, 362 F.3d

395, 401 (7th Cir. 2004) (explaining that “all dismissals under § 1997e(a) should be without

prejudice”). Dr. Manlove is entitled to judgment as a matter of law.

C. Weinman

       Claims regarding the denial of medical care are analyzed under the Eighth Amendment,

which prohibits cruel and unusual punishments. See Estelle v. Gamble, 429 U.S. 97, 104 (1976).

To proceed on his Eighth Amendment claim, Plaintiff must demonstrate both that he “suffered

from an objectively serious medical condition” and that Weinman was “deliberately indifferent to

that condition.” Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (citing Farmer v. Brennan,

511 U.S. 825, 834 (1994)). “[D]eliberate indifference describes a state of mind more blameworthy

than negligence.” Farmer, 511 U.S. at 835. A prison official cannot be found liable under the

Eighth Amendment unless he subjectively knows of an excessive risk of harm to an inmate’s health

or safety and disregards that risk. Id. at 837; Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).



                                                 11

        Case 1:19-cv-00438-WCG Filed 07/22/20 Page 11 of 14 Document 37
       “A delay in treating non-life-threatening but painful conditions may constitute deliberate

indifference if the delay exacerbated the injury or unnecessarily prolonged an inmate’s pain.”

Arnett v. Webster, 658 F.3d 742, 753 (7th Cir. 2011) (citing McGowan v. Hulick, 612 F.3d 636,

640 (7th Cir. 2010)). How long of a delay is tolerable “depends on the seriousness of the condition

and the ease of providing treatment.” Id. (quoting McGowan, 612 F.3d at 640).

       Plaintiff does not respond to Defendants’ argument that Weinman is entitled to summary

judgment. He merely asserts that “Weinman’s culpability is amply set out in plaintiff’s annex

affidavit(s) and supporting exhibits.” Dkt. No. 25 at 14. Plaintiff does not provide where in his

“annex affidavit(s) and supporting exhibits” he demonstrates Weinman’s culpability. Plaintiff

cannot simply attach his exhibits and tell the court to find in those documents a reason to deny the

motion for summary judgment. He submitted four affidavits and nearly five hundred pages of

exhibits, much of which is irrelevant to his claims against Dr. Manlove and Weinman. Plaintiff’s

proposed facts are of little help because, as noted, he fails to dispute Defendants’ facts and rarely

cites evidence (not even one of his four affidavits) in support of his facts. District courts are not

required “to sift through ‘improper denials and legal argument in search of a genuinely disputed

fact.’” Hinterberger v. City of Indianapolis, --- F.3d ----, No. 19-3365, 2020 WL 3980690, at *4

(7th Cir. July 15, 2020) (quoting Bordelon v. Chicago Sch. Reform Bd., 233 F.3d 524, 529 (7th

Cir. 2000)); see also Greer v. Bd. of Educ. of City of Chicago, Ill., 267 F.3d 723, 727 (7th Cir.

2001) (“[A] lawsuit is not a game of hunt the peanut.”). On this basis alone, I could grant

Defendants’ motion and consider Plaintiff’s claim against Weinman waived or forfeited.

See Greer, 267 F.3d at 727; see also Rogers by Rogers v. K2 Sports, LLC, 348 F. Supp. 3d 892,

905 (W.D. Wis. 2018) (“Failure to respond to an argument can result in waiver or forfeit of a

claim.”).



                                                 12

        Case 1:19-cv-00438-WCG Filed 07/22/20 Page 12 of 14 Document 37
       Even so, the undisputed evidence shows that Weinman is entitled to summary judgment.

At most Plaintiff suffered a one-day delay between Dr. Manlove’s initial Flexeril prescription on

February 15, 2019, and his visit with Weinman the next day, during which Weinman gave Plaintiff

a dose of Flexeril and ordered a seven-day prescription of the same. Weinman is not responsible

for that one-day delay; the pharmacy had cancelled Dr. Manlove’s order because of its general

practice for prescriptions noted in the comment to Dr. Manlove. Even if this one-day delay could

be attributed to Weinman, it is less of a delay than Plaintiff would have faced had the pharmacy

processed Dr. Manlove’s order. It is undisputed that Dr. Manlove placed a routine order for

Flexeril, which means Plaintiff’s prescription would not have begun until the following Monday—

three days after his visit with Dr. Manlove. Weinman’s order saved Plaintiff two additional days

of waiting for his first dose of medication and provided him a one-week prescription he otherwise

would not have received. Any delay in receiving his medication after the February 16, 2019 visit

may be attributable to unit staff but is not attributable to Weinman, who it is undisputed was not

responsible for dispensing the medication after he sent it to Plaintiff’s unit.

       Plaintiff contests Weinman’s description of Plaintiff as agitated and threatening and states

that Weinman was rude and disheveled in appearance during the February 16, 2019 visit. Even if

true, Weinman’s demeanor and appearance are immaterial and have no bearing on the legal

conclusion whether he was deliberately indifferent to Plaintiff’s medical condition.

See Montgomery v. Am. Airlines, Inc., 626 F.3d 382, 389 (7th Cir. 2010) (“[D]isputed facts that

are not outcome-determinative are not material and will not preclude summary judgment.”).

Plaintiff’s claim against Weinman is that he failed to provide Plaintiff Flexeril on February 16,

2019. The undisputed evidence shows that Weinman contacted the on-call doctor who ordered a

seven-day prescription of Flexeril for Plaintiff (the most the pharmacy would allow), provided



                                                  13

        Case 1:19-cv-00438-WCG Filed 07/22/20 Page 13 of 14 Document 37
Plaintiff the first dose of Flexeril that day, and sent the remaining doses of the medication to

Plaintiff’s unit for dispensing. These actions show an attentive and active response to Plaintiff’s

pain and do not even suggest Weinman was deliberately indifferent to Plaintiff’s medical

condition. Weinman is entitled to judgment as a matter of law.

                                              CONCLUSION

       IT IS THEREFORE ORDERED that Defendants’ motion for summary judgment, Dkt.

No. 15, is GRANTED, and this case is DISMISSED. Plaintiff’s claims against Dr. Manlove are

DISMISSED without prejudice for failure to exhaust. Plaintiff’s claim against Weinman is

DISMISSED with prejudice.

       Dated at Green Bay, Wisconsin this 22nd day of July, 2020.

                                                          s/ William C. Griesbach
                                                          William C. Griesbach
                                                          United States District Judge


 This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests
 an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing
 fee regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal,
 he must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P.
 24(a)(1). Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to
 be non-meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able
 to file an action in federal court (except as a petition for habeas corpus relief) without prepaying the
 filing fee unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.



                                                    14

        Case 1:19-cv-00438-WCG Filed 07/22/20 Page 14 of 14 Document 37
